Case:19-05891-ESL7 Doc#:159 Filed:10/20/20 Entered:10/20/20 14:29:28                        Desc: Main
                           Document Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


      IN RE:
                                                             CASE NO. 19-015891 ESL
               NEW ENERGY CONSULTANTS &
                 CONTRACTORS LLC                             CHAPTER 7

      DEBTOR                                                   ASSET CASE


                   TRUSTEE’S MOTION TO INFORM
          ADDITIONAL OFFER TO PURCHASE ESTATE PROPERTY
                 AND FOR CONFIRMING BIDDING DATE

 TO THE HONORABLE COURT:
         COMES NOW, WIGBERTO LUGO MENDER, as the appointed Chapter 7 Trustee,

 who most respectfully states and informs as follows:

                             PROCEDURAL BACKGROUND
 1.      On October 10, 2019, debtor herein filed the instant petition for relief under Chapter 11

 of the Bankruptcy Code. On August 14, 2020, debtor moved for the conversion of this case to a

 liquidating procedure under Chapter 7. On or around that same date, the undersigned Trustee was

 appointed as the Chapter 7 trustee for the Debtors’ Estate.

 2.      On October 7, 2020, the trustee filed a Notice of Intent to Sell Property (hereinafter the
 “Notice for Sale”) in order to complete a sale through the provisions of 11 U.S.C. Section 363(f).

 In the notice for sale the trustee informed that he had obtained a private offer from Maximo

 Solar Industries. The aggregate amount offered for two separate lots was $25,000.00. Please

 refer to Docket #152.

 3.      This same motion provided, among other terms and conditions, that unless a party in

 interest filed a written objection, or that a better offer was received within the prescribed period

 of fourteen days, the trustee would complete the sale and adjudicate the sale to the best firm

 offeror, being at that time Maximo Solar Industries In the event that a better firm offer was
Case:19-05891-ESL7 Doc#:159 Filed:10/20/20 Entered:10/20/20  14:29:28
                                                      New Energy            Desc:
                                                                   Consultants     Main LLC
                                                                               & Contractors
                           Document Page 2 of 4       Case no. 19-05891 ESL
 TRUSTEE’S INFORMATIVE MOTION ON SALE                                   PAGE 2
 AND NOTICE OF BIDDING PROCESS


 received, an auction would be held to allow for the bidding of this property.

 4.     To this date, the record of this case shows that no objection to this sale has been filed.

 5.     Notwithstanding, on October 15, 2020, Mr. Jumil Caban, have presented an increased

 offer in the amount of $28,390.85. After this increased offer, additional interested parties have

 confirmed their interest in bidding for these assets this pursuant the terms and conditions set

 forth at Docket #152.

 6.     On this procedural background the undersigned Trustee confirms and serves notice to the

 interested buyers, to creditors and to all parties in interest that a bidding meeting will be held on

 October 22, 2020, at 1:00PM at the business premises located at Rd 190, Km 1.5, lot 5, Sabana

 Abajo Industrial Park, Carolina, Puerto Rico.

 7.     In observance of the social distancing guidelines imposed on the ongoing health

 emergency the following precautionary instructions will apply.

            a)      Attendance at the warehouse will be limited to no more than two

                    person/representatives per each bidder in order to maintain no less than 6 feet

                    (about 2 arms’ length) from each other.

            b)      All parties attending the bidding area shall wear a face cover.

            c)      Each participant should be alert and inform prior to gaining access to the

                    bidding meeting room of experiencing symptoms such as fever, cough,

                    shortness of breath, or other symptoms of COVD-19.

            d)      At the date of the meeting, the Trustee may request any additional protective

                    measure or control which may be deemed required to comply with the safety

                    protocols of this commercial property

 8.     The terms and conditions governing this process will be those detailed in the Notice for

 Sale filed on October 7, 2020. Upon conclusion of the bidding process, the Chapter 7 Trustee

 will file a corresponding bidding report adjudicating the sale in favor of the highest bidder.
Case:19-05891-ESL7 Doc#:159 Filed:10/20/20 Entered:10/20/20  14:29:28
                                                      New Energy            Desc:
                                                                   Consultants     Main LLC
                                                                               & Contractors
                           Document Page 3 of 4       Case no. 19-05891 ESL
 TRUSTEE’S INFORMATIVE MOTION ON SALE                                 PAGE 3
 AND NOTICE OF BIDDING PROCESS


          WHEREFORE, the undersigned trustee prays the Honorable Court to be informed of

 these matters regarding the sales process that has followed the Notice for Sale of Property filed

 on October 7, 2020.


          I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF System which will send notification of such filing to
 Jose F Cardona, Esq (Attorney for Debtor) at jf@cardonalaw.com ; Charles A Cuprill, Esq . at
 cacuprill@cuprill.com; Juan A Cuyar, Esq at fccplawpr1@gmail.com;jcc@fclawpr.com;
 Teresa M Lube, Esq at lubeysoto@gmail.com ; Jorge Luis Gerena Esq., at jlgere@gmail.com
 ; Marjalisa Colon Villanueva, Esq at marjaliisacolon@gmail.com ; José Sánchez Girona, Esq.
 at jsanchez@scvrlaw.com; William Rivera Velez, Esq at wrvlaw@gmail.com ; Jose L
 Barrios Ramos, Esq., at jbarrios@prestigelegalpr.com ; Carla Ferrari Lugo, Esq., at
 ferrarilugo@gmail.com ; Jaime Ruiz Saldaña, Esq. at jruiz@jrslawpr.com ; Luis C. Marini
 Biaggi, Esq. at lmarini@mpmlawpr.com ;                  Ignacio J. Labarca-Morales, Esq. at
 ilabarca@mpmlawpr.com; Carolina Velaz Rivero, Esq., at cvelaz@mpmlawpr.com; Carlos
 Cardona Fernández, Esq at carloscardonafe@hotmail.com ; Carlos Infante, Esq., at
 cinfante@estrellallc.com; Carlos J Torres Velez, Esq at ctorres@torresvelez.com ; Juan A
 Santos Berrios, Esq at santosberriosbk@gmail.com ; Daniel Molina Lopez, Esq at
 dmolinalaw@gmail.com ; Sonia Colón, Esq., at scolon@ferraiuoli.com ; Camille Somoza,
 Esq. at csomoza@ferraiuoli.com ; Gustavo Chico Baris, Esq at gchico@ferraiuoli.com and
 U.S. TRUSTEE OFFICES, (Monsita Lecaroz Arribas, Esq.) at ustpregion21.hr.ecf@usdoj.gov
 and to the participants appearing in said record.


 I FURTHER CERTIFY: That on this same date, I electronically mailed copy of the foregoing
 motion     to:   Mr.   Jumil   Caban     at   info@drtechpr.com;     Mr.      Rafael   Vergara      at
 rafycamion@gmail.com; Mr. David Portalatin at dportalatin@puraenergiapr.com ; Mr. Miguel
 Cosme at miguelaley3@gmail.com ; Mr. Jorge Torres at jorge.torres2594@gmail.com ; Mr. Jose
 A Bonilla at bertytow@yahoo.com and Mr. Ovidio Garcia at ovidio_ortiz@yahoo.com                      .
Case:19-05891-ESL7 Doc#:159 Filed:10/20/20 Entered:10/20/20  14:29:28
                                                      New Energy            Desc:
                                                                   Consultants     Main LLC
                                                                               & Contractors
                           Document Page 4 of 4       Case no. 19-05891 ESL
 TRUSTEE’S INFORMATIVE MOTION ON SALE                               PAGE 4
 AND NOTICE OF BIDDING PROCESS

        I FURTHER CERTIFY: That on this same date copy of this notice with all Exhibits
 has been served by First Class certified Mail return receipt requested to: New Energy
 Consultants & Contractors, LLC (Debtor) at PO Box 270435, San Juan, PR, 00928; Jose F
 Cardona Jimenez, Esq. (Debtor’s Attorney) PO Box 9023593, San Juan, PR 00902.


    RESPECTFULLY SUBMITTED
      In Guaynabo, Puerto Rico this 20 day of October of 2020


                                                     /s/ Wigberto Lugo Mender
                                                     WIGBERTO LUGO MENDER
                                                     CHAPTER 7 TRUSTEE
                                                     Centro Internacional de Mercadeo
                                                     100 Carr 165, Suite 501
                                                     Guaynabo, PR 00968-8052
                                                     Tel. (787) 707-0404
                                                     Fax (787) 707-0412
                                                     trustee@lugomender.com
